 
 
I 
108th CONGRESS 2d Session 
H. R. 5066 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2004 
Mr. Sessions introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To strengthen and enhance the prevention and prosecution of crimes using weapons of mass destruction, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Weapons of Mass Destruction Prohibition Improvement Act of 2004. 
2.Weapons of mass destruction 
(a)Expansion of jurisdictional bases and scopeSection 2332a of title 18, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking paragraph (2) and inserting the following: 
 
(2) 
(A)against any person or property within the United States, and— 
(B) 
(i)the mail or any facility of interstate or foreign commerce is used in furtherance of the offense; 
(ii)such property is used in interstate or foreign commerce or in an activity that affects interstate or foreign commerce; 
(iii)any perpetrator travels in or causes another to travel in interstate or foreign commerce in furtherance of the offense; or 
(iv)the offense, or the results of the offense, affect interstate or foreign commerce, or, in the case of a threat, attempt, or conspiracy, would have affected interstate or foreign commerce;; 
(B)in paragraph (3), by striking the comma at the end and inserting ; or; and 
(C)by adding at the end the following: 
 
(4)against any property within the United States that is owned, leased, or used by a foreign government,; and 
(2)in subsection (c)— 
(A)in paragraph (1), by striking and at the end; 
(B)in paragraph (2), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(3)the term property includes all real and personal property.. 
(b)Restoration of the coverage of chemical weapons 
(1)In generalSection 2332a of title 18, United States Code, as amended by this Act, is further amended by— 
(A)in the section heading, by striking certain; 
(B)in subsection (a), by striking (other than a chemical weapon as that term is defined in section 229F); and 
(C)in subsection (b), by striking (other than a chemical weapon (as that term is defined in section 229F)). 
(2)Technical and conforming amendmentThe table of sections for chapter 113B of title 18, United States Code, is amended in the matter relating to section 2332a by striking certain. 
(c)Expansion of categories of restricted persons subject to prohibitions relating to select agentsSection 175b(d)(2) of title 18, United States Code, is amended— 
(1)in subparagraph (G)— 
(A)by inserting (i) after (G); 
(B)by striking or after the semicolon; and 
(C)by adding at the end the following: 
 
(ii)acts for or on behalf of, or operates subject to the direction or control of, a government or official of a country described in this subparagraph;; 
(2)in subparagraph (H), by striking the period and inserting ; or; and 
(3)by adding at the end the following: 
 
(I)is a member of, acts for or on behalf of, or operates subject to the direction or control of, a terrorist organization (as that term is defined under section 212(a)(3)(B)(vi) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi))).. 
(d)Conforming amendment to regulations 
(1)In generalSection 175b(a)(1) of title 18, United States Code, is amended by striking as a select agent in Appendix A and all that follows through the period and inserting as a non-overlap or overlap select biological agent or toxin in sections 73.4 and 73.5 of title 42, Code of Federal Regulations, pursuant to section 351A of the Public Health Service Act, and is not excluded under sections 73.4 and 73.5 or exempted under section 73.6 of title 42, Code of Federal Regulations.. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date that sections 73.4, 73.5, and 73.6 of title 42, Code of Federal Regulations, become effective. 
3.Participation in nuclear and weapons of mass destruction threats to the United States 
(a)Atomic energy ActSection 57(b) of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)) is amended by striking in the production of any special nuclear material and inserting or participate in the development or production of any special nuclear material or atomic weapon. 
(b)Nuclear weapon and WMD threats 
(1)In generalChapter 39 of title 18, United States Code, is amended by adding at the end the following: 
 
838.Participation in nuclear and weapons of mass destruction threats to the United States 
(a)In generalWhoever, within the United States, or subject to the jurisdiction of the United States, willfully participates in or provides material support or resources (as that term is defined under section 2339A) to a nuclear weapons program, or other weapons of mass destruction program of a foreign terrorist power, or attempts or conspires to do so, shall be imprisoned for not more than 20 years. 
(b)JurisdictionThere is extraterritorial Federal jurisdiction over an offense under this section. 
(c)DefinitionsAs used in this section— 
(1)Foreign terrorist powerThe term foreign terrorist power means a terrorist organization designated under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), or a state sponsor of terrorism designated under section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405), or section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371). 
(2)Nuclear weaponThe term nuclear weapon means any weapon that contains or uses nuclear material (as that term is defined under section 831(f)(1)). 
(3)Nuclear weapons programThe term nuclear weapons program means a program or plan for the development, acquisition, or production of any nuclear weapon or weapons. 
(4)Weapons of mass destruction programThe term weapons of mass destruction program means a program or plan for the development, acquisition, or production of any weapon or weapons of mass destruction (as that term is defined in section 2332a(c)).. 
(2)Technical and conforming amendmentThe table of sections for chapter 39 of title 18, United States Code, is amended by adding at the end the following: 
 
 
Sec. 838. Participation in nuclear and weapons of mass destruction threats to the United States. 
(c)Act of terrorism transcending national boundariesSection 2332b(g)(5)(B)(i) of title 18, United States Code, is amended by inserting 832 (relating to participation in nuclear and weapons of mass destruction threats to the United States) after nuclear materials),. 
 
